Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wayne Edward Joyner appeals the district court’s order denying his Fed. R.Crim.P. 36 and 18 U.S.C. § 3582(c)(2) (2012) motions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Joyner, No. 1:92-cr-00083-AVB-2 (E.D.Va. July 31, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.